DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application has claims priority to USSN 62/907,455, filed  09/27/2019 with earlier claimed priority to PCT CN 2018120634, filed 12/12/2018.

Election/Restrictions
Claims 1-4,7-8,11-13,17-18,24,30,32,34-37,40,42-52,54 and 57-68 are pending.
	Applicants election without traverse of Group I, and compound 3 without traverse, in the reply filed Feb 7, 2022 is acknowledged.
	Compound 3 is found in the originally filed specification having the structure: See page 60

    PNG
    media_image1.png
    105
    264
    media_image1.png
    Greyscale
wherein 

    PNG
    media_image2.png
    185
    451
    media_image2.png
    Greyscale

X1 is lower alkyl, 
X2 is halo, 
R1 is-NR1aR1b, 
R1a is lower alkyl, and 
R1b is hydrogen. See claims 1-4, 7, 8, 11, 18, 36, 37, 42-43 that encompass Group I and the elected species.
Claims 13, 24,30,32, 44-52, 54 and 57-68 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. These claims are withdrawn as being directed to non-elected Group II, or non-elected compounds (i.e., where R1c is lower alkyl, X1 is lower alkenyl, cycloalkyl lower haloalkyl).
Claims 1-4,7-8,11-12,17-18,34-37,40 and 42-43 are under examination and the species to be searched and examined was expanded to include the broader genus of WO ‘320 and other art (see below). Claims 12 and 17 are rejoined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on Feb 7 2022, April 27 2021 and August 8 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements is/are being considered by the examiner.
Reference 69 from the April 27 2021 IDS was lined out and not considered as it does not reference which poster is the one to be considered from the over 100 pages of poster abstracts from the reference.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-8, 11, 12, 17, 34-37 and 43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017/201320 A1 (cited by Applicant via IDS).
Regarding claim 1 and the limitation of Formula I, 
    PNG
    media_image3.png
    114
    297
    media_image3.png
    Greyscale
, wherein X1 and X2, R1, R1a, R1b and R1c are defined therein, in particular wherein 

    PNG
    media_image4.png
    93
    665
    media_image4.png
    Greyscale

WO 320 teaches compounds of formula I, see claim 1

    PNG
    media_image5.png
    313
    484
    media_image5.png
    Greyscale

Accordingly, the generic formula I of claim 1 is anticipated by WO 320, as R1 and R2 (equivalent to X1 and X2 as claimed) are independently selected from each other (i.e., do not have the same molecular formula as required by the limitation of claim 1 for X1 and X2), and are taught to be F, Cl, Br and I. Therefore, a person of ordinary skill in the art would immediately envisage compounds of Formula (I) wherein X1 and X2 are different halogens selected from F, Cl, Br, and I. 
Regarding claim 2 where X1 and X2 are both noted to be halogen, as noted above, claim 1 of WO 320 defines R1 and R2 as being independently selected from F, Cl, Br and I (i.e., do not have the same molecular formula as required by the limitation of claim 1 for X1 and X2).  
Regarding claim 3 and limitation of a compound of formula II, WO 320’s claim 1 discloses an anticipatory formula I (see above), in particular, where R1 and R2 as being independently selected from F, Cl, Br and I (i.e., do not have the same molecular formula as required by the limitation of claim 1 for X1 and X2); and R3 is noted to be -NR3aR3b, where R3a is hydrogen or C1-6alkyl and R3b is C1-6alkyl.   
Regarding claims 4, 7-8 and 11 and the limitation wherein R1a is H or lower alkyl; more specifically, R1a is methyl; R1b is H or lower alkyl; R1b is H; WO 320 discloses at equivalent groups to those of claimed formula II, R3 is noted to be -NR3aR3b, where R3a is hydrogen or C1-6alkyl and R3b is C1-6alkyl.

    PNG
    media_image5.png
    313
    484
    media_image5.png
    Greyscale

Regarding claim 12 and 17 the limitations of a compound of formula III or IV (i.e. where R1c is OH), WO 320’s claim 1 discloses an anticipatory formula I (see above), in particular, where R1 and R2 as being independently selected from F, Cl, Br and I; and R3 is OH (i.e., do not have the same molecular formula as required by the limitation of claim 1 for X1 and X2).  
Regarding claims 34-37 and the limitations of where X1 is halo such as Br, X2 is halo, such as Cl or Br; WO 320’s claim 1 discloses an anticipatory formula I (see above), in particular, where R1 and R2 as being independently selected from F, Cl, Br and I (i.e., do not have the same molecular formula as required by the limitation of claim 1 for X1 and X2).
Regarding claim 43, WO 320 teaches its claimed compounds by various routes for prophylactic and therapeutic purposes by a single bolus delivery, transdermal, mucosal or IV delivery, see paragraph 108. 
Accordingly the claimed invention is anticipated by the cited prior art.


Claim(s) 1, 2, 4, 8, 11, 34-37 and 43 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2019/160980 A1 (Earliest effective filing date is Feb. 14, 2018).
Regarding claim(s) 1, 2, 4, 8, 11, 34-37 and 43, WO 980 discloses various compounds that anticipate the claimed invention of formulas I and II, i.e. as follows: 

    PNG
    media_image6.png
    231
    207
    media_image6.png
    Greyscale
		
    PNG
    media_image7.png
    238
    205
    media_image7.png
    Greyscale

See page 14, Table 1. Note that compounds 1, 4, 7 and 10 disclose either Br or Cl at positions equivalent to X1 and X2 (i.e., do not have the same molecular formula as required by the limitation of claim 1 for X1 and X2).
Regarding claim(s) 1 (compound of formula I) and claim 3 (compound of formula II), compounds 1, 4, 7 and 10 of WO ‘980 disclose at positions equivalent to Applicant’s X1 and/or X2, different substituents such as halogens (Br and Cl, i.e., do not have the same molecular formula as required by the limitation of claim 1 for X1 and X2).
Further regarding claims 1 and 3 (compounds of formulas I and II), WO 980 discloses at positions equivalent to Applicant’s R1 is the substituent -NR1aR1b, where R1 is NH-lower alkyl or NH-lower alkene/alkyne, i.e. where R1a and/or R1b is H or lower alkyl, see Table 1, page 14. 
Regarding Claim 2 where X1 and X2 are halo, compounds 1, 4, 7 and 10 disclose halogens such as Br and Cl (i.e., do not have the same molecular formula as required by the limitation of claim 1 for X1 and X2), see Table 1, page 14.
Regarding Claim 4 wherein R1a is a lower alkyl, compounds 1 and 4 are disclosed where at a position equivalent to R1a, are disclosed lower alkyls of ethylene and propylene, see Table 1, page 14. 
Regarding Claim 8 where R1b is lower alkyl, compounds 1 and 4 are disclosed where at a position equivalent to R1b, are disclosed lower alkyls of ethylene and propylene, see Table 1, page 14. 
Regarding Claim 11 wherein R1b is H, compounds 1 and 4 are disclosed where at a position equivalent to R1b, are disclosed lower alkyls of ethylene and propylene, see Table 1, page 14.
Regarding Claim 34-37, where X1 is halo, more specifically Br, where X2 is halo, more specifically Cl or Br, compounds 1 and 4 disclose at positions equivalent to X1 and X2, the presence of Br and Cl (i.e., do not have the same molecular formula as required by the limitation of claim 1 for X1 and X2), see Table 1, page 14.
Regarding claim 43 and the limitation of a pharmaceutical composition, WO 980 discloses a pharmaceutical composition of any of its compounds of claims 1-22 (where compounds 1, 4, 7 and 10 are disclosed in claim 22), see claim 23. 
Accordingly the claimed invention is anticipated by the cited prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 8, 11, 18, 34-37, 40, 42 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/160980 A1 in view of USP No. 5,883,294.
The teachings of WO 2019/160980 A1 are as applied supra (see 35 U.S.C. 102 rejections), are herein incorporated by reference in their entirety.  For the same reasons they are anticipated as discussed supra, Claims 1, 2, 4, 8, 11, 34-37 and 43 are included in this rejection as being prima facie obvious. A basis to look towards the compounds of WO 980 are based on the fact that the prior art compounds teach those claimed but also the fact that such compounds taught to function as thyromimetics, see abstract of WO 980. 
The basis for the prima facie obviousness rejection are the various exemplified compounds 1, 4, 7 and 10 teach that at positions equivalent to X1 and X2, as required by the inventive compounds, that X1 and X2 are different.  Compounds 1, 4, 7 and 10 as noted below recite different groups at equivalent positions to X1 and X2.

    PNG
    media_image6.png
    231
    207
    media_image6.png
    Greyscale
		
    PNG
    media_image7.png
    238
    205
    media_image7.png
    Greyscale

See page 14, Table 1. 
Therefore, prior art disclosing different groups at the equivalent positions to X1 and X2, such as WO 980 are relevant to the prima facie case of obviousness and reasonably relied upon by one of ordinary skill in the art. Further, prior art disclosing the same halogen and lower alkyl groups at the same positions of X1 and X2, would also be relevant to the prima facie case of obviousness. With regard to claims 18, 24 and 42, these claims are rendered obvious as follows.
Regarding claims 18 and 40 and the limitation of wherein X1 or X2 is a lower alkyl, the ‘294 patent discloses compounds of formula I (at column 2, lines 1-30) such as 

    PNG
    media_image8.png
    600
    486
    media_image8.png
    Greyscale

The ‘294 patent discloses R3 and R5 are lower alkyl, such as methyl, see above. 
Further, the 294 patent discloses 3,5-dimethyl-4-(4'-hydroxy-3'- isopropylbenzyl)-phenoxyacetic acid, see claim 6, where at positions equivalent to X1 and X2 are the lower alkyl, methyl. A basis for relying upon the teachings of the 294 patent are not only the structural similarities between it, WO 98 and those claimed, but also the ‘294 patent discloses a similar utility for such compounds, i.e. the compounds are thyroid hormone agonists (i.e. thyromimetics), see abstract, of 294 patent. 
Regarding claim 42 and the limitation of wherein the various claimed compounds including elected species Compound 3 

    PNG
    media_image1.png
    105
    264
    media_image1.png
    Greyscale
 , as noted above, WO 980 discloses compounds equivalent to X1 and X2, differing groups with differing molecular formulas (i.e. Br vs Cl), see above. Regarding claim 42 and the elected species compound 3, WO 980 discloses at a positions equivalent to X1 and X2, the group Cl, see compounds 1, 4, 7 and 10, noted above.  Based on the teaching of WO 980 that discloses compounds of differing molecular formulas and the 294 patent which discloses the lower alkyl, methyl, one of ordinary skill in the art would have a rationale to predictably arrive at the elected species, compound 3, as well as other compounds where at the positions X1 and X2, Applicant has disclosed Br and methyl.
The rationale to support a finding of obviousness is the Simple substitution of one known, equivalent element for another to obtain predictable results.
Therefore the claimed invention is prima facie obvious over the cited prior art.

Conclusion
In summary, no claims are allowed.

Common Ownership of Claimed Invention Presumed
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM Y LEE/Examiner, Art Unit 1629       

/James D. Anderson/Primary Examiner, Art Unit 1629